Citation Nr: 1429470	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-25 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating higher than 20 percent for right ankle degenerative joint disease (DJD).

4.  Entitlement to an increased (compensable) rating for status post cholecystectomy with residual scar.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).

6.  Whether the reduction of a 10 percent rating to noncompensable was proper for status post incision and drainage abscess methicillin-resistant Staphylococcus aureus (MRSA), left thigh with residual scar.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to June 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2014, the Veteran had a personal hearing before the undersigned Veterans Law Judge, and a transcript is of record.

The Board has inferred a derivative claim for a TDIU due to evidence presented that the Veteran's disabilities preclude him from obtaining and maintaining employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran testified that he applied for benefits from the Social Security Administration (SSA).  VA has a duty to obtain potentially relevant Federal records prior to rendering a decision, therefore copies of those records must be associated with the claims files for review.  38 U.S.C.A. § 5103A.  

He also testified that his right ankle and cholecystectomy scar have increased in severity since previously examined.  As updated records are being obtained, all claimed disabilities should have updated examinations.  Further, updated treatment records are to obtained.

As his claim for a TDIU is inextricably intertwined with his other claims for higher disability ratings, it is also being remanded for further consideration and development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, in a February 2013 rating decision, the RO reduced the rating assigned for status post incision and drainage abscess, MRSA, left thigh with residual scar, from 10 percent to noncompensable.  The Veteran submitted a notice of disagreement with this decision in March 2013.  However, he has not been provided a statement of the case.  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case for the claim of whether the reduction of a 10 percent rating to noncompensable was proper for status post incision and drainage abscess, MRSA, left thigh with residual scar.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board. 

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since August 2013.

3.  Make arrangements to obtain all records associated with the Veteran's claim for SSA benefits.

4.  Upon receipt of all additional records, schedule the Veteran for an appropriate examination for assessment of traumatic brain injury (TBI).  The examiner is asked to review the claims file (both physical and virtual) in conjunction with the examination, and to provide a complete examination including all diagnostic tests.

The examiner is asked to provide an opinion as to whether the Veteran has a TBI, and if so, whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner is advised that the Veteran's service treatment records (STRs) do not document a head injury, but this fact, by itself, is not dispositive of the issue. In March 2009, he reported being exposed to the blast of a bomb, and that he had residual symptoms of trouble sleeping and irritability.  The Veteran underwent evaluation by the Polytrauma Clinic in July 2011, which found that he met the criteria for a TBI.  The September 2011 VA examiner mentioned this positive evaluation, but discounted its validity.  The examiner is asked to discuss the findings of the July 2011 evaluation in rendering an opinion.  All opinions should be accompanied with explanatory rationale.

5.  Schedule an appropriate examination to assess the severity of Veteran's PTSD.  To this end, the examiner is asked to review the claims file (both physical and virtual) in conjunction with the examination, for the relevant history.  The examiner is asked to provide a detailed and comprehensive mental status evaluation and list all of the Veteran's associated symptoms and comment on their impact on his social and occupational functioning.

The examiner is asked to provide explanatory rationale for all opinions expressed.

6.  Schedule the Veteran for an appropriate examination to assess the severity of his right ankle disorder.  A copy of the Veteran's claims file (both physical and virtual) shall be provided to the examiner for review in conjunction with the examination.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected unstable right ankle with degenerative joint disease and status post reconstruction of the right Achilles tendon tear.

The examiner should report the range of motion of the right ankle, in degrees. The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right ankle is used repeatedly. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should comment as to whether there is  ankylosis of the ankle, or the subastragalar or tarsal joint.  The Veteran has complained that he can move his foot up and down a bit, but not side to side, and that any movement is painful.  At an August 2012 VA examination, he was unable to dorsiflex, although plantar flexion was from 5 degrees to 40 degrees.  The examiner is asked to comment on whether his painful motion results in the functional equivalent of ankylosis.

A complete rationale for any opinion expressed should be provided.

7.  Schedule an appropriate VA examination to assess the severity of the residuals of the Veteran's cholecystectomy, including a scar.  A copy of the Veteran's claims file (both physical and virtual) shall be provided to the examiner for review in conjunction with the examination.  

The appropriate disability benefits questionnaire should be completed.  

A complete rationale for any opinion expressed should be provided.

8.  Schedule the Veteran for an appropriate VA examination for an opinion on whether it is as likely as not (50 percent or higher probability) that his service-connected disabilities preclude him from obtaining and maintaining substantial gainful employment, taking into consideration his employment history, education, and training, but not taking into account his age and other nonservice-connected disabilities.  The examiner is asked to take a detailed history on the Veteran's employment history, education, and training.  All diagnostic tests should be conducted.  The examiner is asked to provide an opinion on the types of work the Veteran could undertake, as well as provide examples.  

The Veteran is service connected for PTSD, thoracolumbar spine strain, right ankle DJD, bilateral knee strain, tinnitus, status post cholecystectomy with residual scar, and status post incision and drainage of abscess methicillin-resistant staphylococcus aureus (MRSA), left thigh with residual scar.

A complete rationale for any opinion expressed should be provided.

9.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the examiner(s) for corrective action.

10.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



